

117 HR 2072 IH: Uyghur Forced Labor Disclosure Act
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2072IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Ms. Wexton (for herself, Mr. Sherman, Mr. Connolly, Mr. Deutch, Mr. Espaillat, Ms. Norton, Mr. Cicilline, Mr. Suozzi, Mrs. Luria, Mr. Hastings, and Mr. Carson) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Exchange Act of 1934 to require issuers to make certain disclosures relating to the Xinjiang Uyghur Autonomous Region, and for other purposes.1.Short titleThis Act may be cited as the Uyghur Forced Labor Disclosure Act.2.Disclosure of certain activities relating to the Xinjiang Uyghur Autonomous Region(a)In generalSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following:(s)Disclosure of certain activities relating to the Xinjiang Uyghur Autonomous Region(1)In generalNot later than the end of the 180-day period beginning on the date of enactment of this subsection, the Commission shall issue rules to require each issuer required to file an annual report under this section or section 15(d) or a proxy statement under section 14 to disclose in each such report or proxy statement whether, during the period covered by the report or proxy statement—(A)the issuer or any affiliate of the issuer, directly or indirectly, engaged with an entity or the affiliate of an entity to import—(i)manufactured goods, including electronics, food products, textiles, shoes, auto parts, polysilicon, and teas, that are sourced from or through the XUAR;(ii)manufactured goods containing materials that are sourced from or through the XUAR; or(iii)goods manufactured by an entity engaged in labor transfers from the XUAR;(B)with respect to any goods or materials described under subparagraph (A), whether the goods or material originated in forced labor camps; and(C)with respect to each manufactured good or material described under subparagraph (A)—(i)the nature and extent of the commercial activity related to such good or material;(ii)the gross revenue and net profits, if any, attributable to the good or material; and(iii)whether the issuer or the affiliate of the issuer intends to continue with such importation.(2)Availability of informationThe Commission shall make all information disclosed pursuant to this subsection available to the public on the website of the Commission.(3)Reports(A)Annual report to CongressThe Commission shall—(i)conduct an annual assessment of the compliance of issuers with the requirements of this subsection; and(ii)issue a report to Congress containing the results of the assessment required under clause (i).(B)GAO reportThe Comptroller General of the United States shall periodically evaluate and report to Congress on the effectiveness of the oversight by the Commission of the disclosure requirements under this subsection.(4)DefinitionsIn this subsection:(A)Forced labor campThe term forced labor camp means—(i)any entity engaged in the mutual pairing assistance program which subsidizes the establishment of manufacturing facilities in XUAR;(ii)any entity using convict labor, forced labor, or indentured labor described under section 307 of the Tariff Act of 1930 (19 U.S.C. 1307); and(iii)any other entity that the Commission determines is appropriate.(B)XUARThe term XUAR means the Xinjiang Uyghur Autonomous Region..(b)RepealThe amendment made by this section shall be repealed on the earlier of—(1)the date that is 8 years after the date of the enactment of this section; or(2)the date on which the President submits to Congress (including the Office of the Law Revision Council) a determination that the Government of the People’s Republic of China has ended mass internment, forced labor, and any other gross violations of human rights experienced by Uyghurs, Kazakhs, Kyrgyz, and members of other persecuted groups in the Xinjiang Uyghur Autonomous Region.